DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-4, 9-14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
A vehicle exterior environment recognition apparatus mounted on a vehicle, the vehicle exterior environment recognition apparatus comprising: a position derivation unit configured to derive three-dimensional positions of respective blocks from an image received from an imaging device; a grouping unit configured to group the respective blocks and identify a three- dimensional object, wherein the three-dimensional object includes a side parallel to a traveling direction of the vehicle; and a speed derivation unit configured to. derive a speed of the three-dimensional object by focusing on a distal end of the side in the traveling direction when the three-dimensional object satisfies a determination condition where the side is seen in one of end areas of the image in a horizontal direction; and derive the speed of the three-dimensional object in accordance with a center position of the side of the three-dimensional object in the traveling direction when the determination condition is not satisfied. (Emphasis added – Prior art of record fails to teach the underlined portion.)
A vehicle exterior environment recognition method, comprising: deriving a three-dimensional positions of respective blocks from an image received from an imaging device; grouping the respective blocks and identifying a three-dimensional object, wherein the three-dimensional object includes a side parallel to a traveling direction of an own vehicle; and deriving a speed of ; and deriving the speed of the three-dimensional object in accordance with a center position of the side of the three-dimensional object in the traveling direction when the determination condition is not satisfied.  (Emphasis added – Prior art of record fails to teach the underlined portion.)
A vehicle exterior environment recognition apparatus mounted on a vehicle, the vehicle exterior environment recognition apparatus comprising circuitry configured to derive three-dimensional positions of respective blocks from an image received from an imaging device; group the respective blocks and identify a three-dimensional object, wherein the three- dimensional object includes a side parallel to a traveling direction of the vehicle; and derive a speed of the three-dimensional object by focusing on a distal end of the side in the traveling direction when the three-dimensional object satisfies a determination condition where the side is seen in one of end areas of the image in a horizontal direction; and derive the speed of the three-dimensional object in accordance with a center position of the side of the three-dimensional object in the traveling direction when the determination condition is not satisfied. (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 19, 2021